Title: To Thomas Jefferson from André Limozin, 2 November 1787
From: Limozin, André
To: Jefferson, Thomas



Most Honored Sir
Havre de Grace 2nd November 1787

I have received the Letter your Excellency hath honored me with the 28th ulto. which confirmed me the agreable news we had received here the 29th by an Express Sent by Court that all difficulties with Great Brittain were Settled. I have given hint of your Excellency’s Letter to all the American Masters now in our Harbor.
I have been at great troubles about the Six American Sailors on board the Elephant. I have already lay’d out very near 300 Lyvers for the expences of the Law: and God only Knows when I shall be free from any more troubles relating that affair and when I shall see my money back, which does not puzzle me so much as the time I am obliged to loose to go to the Lawyers and to be at the Court every Courts day.
I have the Honor to be with the highest regard your Excellency’s Most obedient & very Humble Servant,

Andre Limozin

